

DEFERRAL AGREEMENT
 
This DEFERRAL AGREEMENT (this “Agreement”) dated as of November 13, 2008, by and
among TXP CORPORATION, a Nevada corporation (the “Company”) and YA GLOBAL
INVESTMENTS L.P. (“YA Global”).
 
WITNESSETH
 
WHEREAS, on March 30, 2007, the parties hereto entered into a Securities
Purchase Agreement (the “2007 Securities Purchase Agreement”);
 
WHEREAS, pursuant to the 2007 Securities Purchase Agreement, YA Global purchased
from the Company, among other things, Secured Convertible Note No. TXP-2-1 which
was issued on March 30, 2007 in the original principal amount of $4,000,000 and
amended on May 29, 2008 (as amended, the “Note”);
 
WHEREAS, pursuant to the Note, commencing on October 31, 2008 and continuing on
the last day of every month thereafter, the Company is obligated to pay to YA
Global monthly payments consisting of principal payments of $100,000 plus
accrued and unpaid interest (the “Note Payments”);
 
WHEREAS, on May 29, 2008, the parties hereto entered into a Securities Purchase
Agreement (the “2008 Securities Purchase Agreement”);
 
WHEREAS, pursuant to the 2008 Securities Purchase Agreement, YA Global purchased
from the Company (i) Secured Convertible Debenture No. TXPO 3-1 (“Debenture
3-1”) which was issued on May 29, 2008 in the original principal amount of
$3,000,000 and (ii) Secured Convertible Debenture No. TXPO 3-2 (“Debenture 3-2”
and together with Debenture 3-1, the “Debentures”) which was issued on August
31, 2008 in the original principal amount of $1,500,000;
 
WHEREAS, capitalized terms which are used but not defined herein have the
meaning given thereto in the Debentures; and
 
WHEREAS, the Company has requested and YA Global has agreed to defer until
December 15, 2008, the Company’s obligation to pay (i) the Note Payments due on
October 31, 2008 and November 30, 2008 (collectively, the “October and November
Note Payments”) and (ii) the interest and Installment Amounts due pursuant to
the Debentures on October 31, 2008 and November 30, 2008 (collectively, together
with the October and November Note Payments, the “October and November Payment
Amounts”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 

 
1.
Deferral. YA Global hereby defers (the “Deferral”) the requirement of the
Company to pay the October and November Payment Amounts only upon the condition
that (x) interest shall continue to accrue on the Installment Amounts due on
October 31, 2008 and November 30, 2008 until such Installment Amounts are paid
in full, (y) interest shall continue to accrue on the principal portion of the
October and November Note Payments until the October and November Note Payments
are paid in full, and (z) the October and November Payment Amounts plus interest
accrued pursuant to clauses (x) and (y) hereof shall be paid in full on or
before December 15, 2008.

 
 
 

--------------------------------------------------------------------------------

 
 

 
2.
Effect of this Agreement. Other than the Deferral, no changes, modifications or
waivers to the Debentures, the Note or the Transaction Documents (as defined in
the 2007 Securities Purchase Agreement and the 2008 Securities Purchase
Agreement) are intended or implied and in all other respects the Transaction
Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the date hereof.

 


 
 
[remainder of page intentionally blank]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
 
 
 
TXP Corporation
 
By: /s/ Michael C. Shores                            
Name: Michael C. Shores 
Title: President and Chief Executive Officer
 
YA GLOBAL INVESTMENTS, L.P.
 
By: Yorkville Advisors, LLC
Its: Investment Manager
 
By: /s/ Troy Rillo                                           
Name: Troy Rillo 
Title: Senior Managing Director